MORRISON, Presiding Judge.
The offense is felony theft; the-punishment, two years.
*306The appellant plead guilty; after being carefully warned, he waived a trial by jury, stipulated in person that if certain witnesses were present they would testify in accordance with their sworn statements which were introduced in evidence; his confession was introduced in evidence; he was sworn and judicially confessed the details of the crime with which he was charged. We pause here to commend the trial judge for the care with which he complied with the terms of Article 12, V.A.C.C.P.
A motion for new trial was filed in which he alleged, among other things not necessary to here discuss, that he had been led to believe that he would be placed on probation at the time he entered his plea of guilty. All of those with whom the appellant came in contact prior to his plea of guilty were called and completely refuted the appellant’s claim that he had been promised probation. Appellant did establish that he had been promised leniency if he testified for the state in another case, and it is evident that he was granted leniency since the record shows that he had stolen another automobile for which he does not appear to have been prosecuted.
We find no abuse of discretion in the action of the trial court in overruling the motion for Pew trial.
The judgment is affirmed.